Citation Nr: 1819426	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for torn meniscus of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for post-operative left knee with arthritis. 

4.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA Regional Office (RO) in Roanoke, Virginia, that granted service connection and assigned a noncompensable disability rating for a post-operative left knee with arthritis, a torn meniscus of the right knee, and right ear hearing loss.  The decision also denied service connection for left ear hearing loss.

In July 2017, the Veteran  and his spouse presented sworn testimony during a central office hearing, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

The issue(s) of a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he has had a left ear hearing loss disability related to his active military service. 

2.  For the entire period on appeal, the Veteran's right knee has not manifested moderate instability or subluxation, or a compensable limitation of motion.

3.  For the entire period on appeal, the Veteran's left knee has not manifested moderate instability or subluxation, or a compensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C. § 1110, 1131, 5107; 38 C.F.R § 3.102, 3.303 (2017).

2 The criteria for entitlement to a disability rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).

3. The criteria for entitlement to a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for Left Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1112 , 1113; 38 C.F.R. § 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2016).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even if the disability has since resolved or where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

On VA examination for hearing loss in March 2010, the Veteran's right ear pure tone threshold average was 38 decibels, with speech discrimination score of 80 percent, which meets VA hearing loss standards for service connection.  On the same exam, the Veteran's left ear pure tone threshold average was 20 decibels with a speech discrimination score of 92 percent.  

Service connection for the Veteran's right ear hearing loss was based on the March 2010 examination finding of hearing loss for VA purposes, conceded in-service noise exposure, and an opinion suggesting a relationship between the two.  The scores of the March 2010 examination show the Veteran's left ear had a speech discrimination score of 92 percent, which is within the definition of hearing loss for VA purposes.  Logic would dictate that the same in-service noise exposure would have caused the left ear hearing loss as well.

Recognition is give the findings of a 2016 audiology examination that showed left ear hearing that would not meet the requirements of 38 C.F.R. § 3.385. However, as stated, 


the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain at 321.  The August 2016 examiner explained that the diagnosis had changed from the March 2010 examination, and the Veteran no longer had hearing loss for VA purposes.  However, no indication was made as to whether the March 2010 examination was faulty, inaccurate, or otherwise not appropriate for rating the Veteran's disability claim. 

Accordingly, resolving any doubt in favor of the Veteran, and taking into account the current disability standard set forth in McClain, the Board finds that left ear hearing loss per VA standards has been met.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for left ear hearing loss is warranted.  

The Veteran's now service connected bilateral hearing loss will be further discussed in the REMAND section of this decision.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2016).  Although a disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If a disability has undergone varying and distinct levels of severity throughout the claims period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

A critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14 (2016).  

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  38 C.F.R. § 4.71a, DC 5003, 5010.

Diagnostic Code 5257 addresses other impairment of the knee.  Under that code, a 10 percent rating requires slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 assigns a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 assigns a 10 percent rating for removal of symptomatic semilunar cartilage.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under that code, a noncompensable rating requires flexion limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Under that code, a noncompensable rating requires extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis. 

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

On VA examination in March 2010, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain in both knees.  Flare-ups occur up to four times per day, lasting about an hour, and following physical activity.  He reported functional impairment during flare-ups.  The Veteran reported that he could not stand for long periods of time, could not jump or run, and had increased pain on kneeling.  The Veteran was not receiving treatment at the time of the examination.  The examiner found the Veteran's posture and gait to be normal, no ankylosis, genu recurvatum or locking pain and normal range of motion.  The examiner determined the knees showed no sign of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat deformity, malalignment, drainage, subluxation or guarding of movement.  The Veteran reported that he had been told he needed surgery for his right knee.  Imaging of the right knee showed no significant bone, joint, or soft tissue abnormality.

On VA examination in March 2010, the Veteran reported a 2007 surgery for his left knee.  Imaging of the left knee showed ligamentous calcification at the patella tendon origin, but no other abnormality.  

On VA examination in August 2016, the Veteran's knee diagnoses were a right knee meniscal tear from 1989 with joint osteoarthritis diagnosed in 2016 and left knee joint osteoarthritis.  

In the right knee, range of motion testing, after three repetitions revealed right knee flexion from 0 to 85 degrees, extension from 85 to 0 degrees.  The examiner indicated regular muscle strength, no atrophy and no ankylosis.  The examiner found no history of recurrent subluxation or lateral instability, but did note contributing factors of disturbance of locomotion, interference with sitting, and interference with standing. The examiner noted that pain caused functional loss, and the Veteran showed pain with weight bearing and evidence of crepitus.  No additional loss of range of motion was found, however.  Imaging of the right knee revealed a narrowing space between the posterior patella and the femur.  The examiner explained it was probably a degenerative change and the knee was otherwise negative.  

In the left knee, range of motion testing revealed that after three repetitions, left knee flexion from 0 to 90 degrees, and extension from 90 to 0 degrees.  The examiner indicated regular muscle strength, no atrophy and no ankylosis.  The examiner found no history of recurrent subluxation or lateral instability, but did note decreased function, palpation on all aspects of knee, particularly medially.  The examiner noted that pain caused functional loss, and the Veteran showed pain with weight bearing and evidence of crepitus.  No additional loss of range of motion was found, however.  Contributing factors of disability for the left knee were swelling, disturbance of locomotion and interference with standing.  Regular use (5 out of 7 days) of a knee brace was also noted.  

At the July 2017 hearing, the Veteran testified that he no longer has lateral movement of his knees.  He stated he can no longer play basketball or football, can no longer run, and cannot walk distances for recreational activities such as going to an amusement park.  He indicated that his knees are stiff and sore in the morning, and sometimes buckle, but loosen up as the day goes on.  He stated he currently works at a sedentary office job.  He testified that his knees swell a couple of times per week. The Veteran expressed his frustration that medical intervention offers little solution to his knee conditions.  He indicated that a doctor will only prescribe more NSAID pain relievers.

The Veteran's spouse testified that the Veteran has been in pain since he retired from military service.  She handles the household chores such as mowing the lawn and gardening because he is unable to squat to reach the ground.  She expressed frustration at the Veteran's inability to lose weight and to walk more than a quarter of a mile.

At the hearing, the Veteran's representative argued the accuracy of the March 2010 examination, pointing to the fact that the examiner checked the box indicating the Veteran is right handed, when he is, in fact, left handed.  However, nothing material was raised with respect to the evaluation of the knees completed at the March 2010 examination.  The Board finds these arguments of the inadequacy of the examinations to be without merit.

Right Knee

For the entire appeal period, the Veteran has been rated at 10 percent disabled for a right knee torn meniscus.  The RO assigned that rating under Diagnostic Code 5257, effective from October 2010.  However, the September 2016 decision that granted the award specifically noted that stability testing was within normal limits.  Instead, with citation to 38 C.F.R. § 4.59, the 10 percent award was made on the basis that the Veteran painful range of motion of the knee.  Put another way, the more appropriate rating for the presently assigned 10 percent rating would by analogy, e.g. Diagnostic Codes 5010-5260.  The change of diagnostic codes to the more appropriate diagnostic code is warranted under these circumstances and does not result in a de facto reduction of disability rating. See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Consideration has been given to whether a separate compensable rating could be assigned for instability.  The Veteran reports instability and/or giving way at his March 2010 examination as well as at his personal hearing.  However, on physical examination in March 2010 and August 2016, the examiners explicitly found no objective evidence of instability or subluxation.  The Veteran's lay complaints have not been completely discounted.  He is competent to report instability.  The presence of subluxation is not a condition that a person without medical expertise could recognize or diagnose, however.  Moreover, the Veteran's lay account is outweighed by findings of the medical examiners, who the level of competence to make a determination as to whether the Veteran has instability or subluxation.  In short, there is no basis for assigning a separate compensable rating under Diagnostic Code 5257.

There is also no basis for assigning higher or separate compensable ratings under Diagnostic Code 5260 or 5261.  The Veteran's right knee was found to have some limitation of motion upon examination, which was factored into the assignment of presently assigned 10 percent rating.  A compensable rating under DC 5260 requires leg flexion limited to 45 degrees.  The Veteran's right knee flexion was measured to, at worst, 85 degrees.  A compensable rating under DC 5261 requires a leg extension limited to 10 degrees.  The Veteran's right knee extension was measured to, at worst, 0 degrees.  Therefore separate compensable ratings for limitation of range of motion is not warranted.

There is also no basis for assigning a separate compensable rating under Diagnostic Code 5258 for dislocated semilunar cartilage.  It is arguable that a torn meniscus could amount to dislocated semilunar cartilage.  However, without making a decision on that question, the Board notes that frequent episodes of "locking" and "effusion" into the joint was not shown. 

The Board additionally considered whether the Veteran could receive a higher rating for his right knee condition under alternative Diagnostic Codes.  However, for the entire period on appeal, there has been no evidence of ankylosis, removal of symptomatic cartilage, or impairment of the tibia and fibula.  The assignment of higher or separate compensable ratings under DC 5256, 5259, and 5262 would be inappropriate. 

Left Knee

For the entire appeal period, the Veteran has been rated at 10 percent disabled for a post-operative left knee with arthritis, under DC 5010-5257, effective from October 2010.  However, the September 2016 decision that granted the award specifically noted that stability testing was within normal limits.  Instead, with citation to 38 C.F.R. § 4.59, the 10 percent award was made on the basis that the Veteran painful range of motion of the knee.  Put another way, the more appropriate rating for the presently assigned 10 percent rating would by analogy, e.g. Diagnostic Codes 5010-5260.  The change of diagnostic codes to the more appropriate diagnostic code is warranted under these circumstances and does not result in a de facto reduction of disability rating. See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Consideration has been given to whether a separate compensable rating could be assigned for instability.  The Veteran reports instability and/or giving way at his March 2010 examination as well as at his personal hearing.  However, on physical examination in March 2010 and August 2016, the examiners explicitly found no objective evidence of instability or subluxation.  The Veteran's lay complaints have not been completely discounted.  He is competent to report instability.  The presence of subluxation is not a condition that a person without medical expertise could recognize or diagnose, however.  Moreover, the Veteran's lay account is outweighed by findings of the medical examiners, who the level of competence to make a determination as to whether the Veteran has instability or subluxation.  In short, there is no basis for assigning a separate compensable rating under Diagnostic Code 5257.

There is also no basis for assigning higher or separate compensable ratings under Diagnostic Code 5260 or 5261.  A compensable rating under DC 5260 requires leg flexion limited to 45 degrees.  The Veteran's left knee flexion was measured to, at worst, 90 degrees.  A compensable rating under DC 5261 requires a leg extension limited to 10 degrees.  The Veteran's right knee extension was measured to, at worst, 0 degrees.  Therefore a compensable rating for limitation of range of motion is not warranted.

The Board additionally considered whether the Veteran could receive a higher rating for his left knee condition under alternative Diagnostic Codes.  However, for the entire period on appeal, there has been no evidence of ankylosis, dislocated cartilage, removal of symptomatic cartilage, semilunar, or impairment of the tibia and fibula.  The assignment of higher or separate compensable ratings under DC 5256, 5258, 5259, and 5262 would be inappropriate. 

The Board considered the Veteran's reports of pain and functional loss of both knees.  However, as discussed, the examinations of record took into account his complaints of pain when measuring and assessing his range motion.  The fact that he may have had pain in certain range of motion testing does not yield a higher result.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results").  The Board finds that the rating assigned compensated the Veteran for any functional impairment the Veteran may have experienced in his knees.

The Veteran is competent to report symptoms of his knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by a medical professional who examined him and considered the entirety of the claims file.  The Board finds the examination reports, in conjunction with the clinical evidence of record, should be accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for left ear hearing loss is granted.  

Entitlement to an initial rating in excess of 10 percent for torn meniscus of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for post-operative left knee with arthritis is denied.



REMAND

The Veteran's claim for service connection for left ear hearing loss has been granted herein.  Therefore, the Board finds a remand is necessary to accurately determine the Veteran's current bilateral hearing loss and for the AOJ to readjudicate the Veteran's claim for a compensable rating for hearing loss, which is calculated bilaterally.  See 38 C.F.R. § 4.85.

Accordingly, the issue of an initial compensable rating for bilateral hearing loss is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination, to determine the current severity of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a pure tone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss to include a description of the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

The examiner must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented.  If the examiner(s) is/are unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

2.  Following completion of the aforementioned development, and any other development deemed necessary, readjudicate the claim.  If the Veteran's claim remains denied, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 




Department of Veterans Affairs


